NOTICE OF ALLOWABILITY
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Harry Shubin on 5/20/2022.
The application has been amended as follows: 
In the claims:
Claim 67, line 9, delete “which” and insert --, wherein the organic compound --.
Claim 67, line 12, delete “which” and insert -- wherein the --.
Claims 77 and 85-91, cancelled.

Reasons for Allowance
Claims 67-76, 78-80, and 82-84 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest an effect pigment based on an Al2O3 flake which comprises: an Al2O3 flake coated with one or more layers of a metal oxide and/or a metal oxide mixture: wherein the ratio of the amount by weight of Al2O3 of the Al2O3 flake to the amount by weight of the metal oxide(s) of the coating layer(s) is in the range of from 27:73 to 83:17 based on the total weight of the effect pigment; wherein the Al2O3 flake has a standard deviation of thickness distribution of less than 80; and wherein the effect pigment contains on the surface a protective layer that is an organic compound wherein the organic compound is a coupling agent selected from the group consisting of organosilanes, organoaluminates, organotitanates and zirconates, wherein the protective layer contains at least one rare earth metal oxide or hydroxide and in an amount of 0.2-2 wt% based on the total weight of the effect pigment, 0.2 - 2 wt. % of SiO2, 0.2 - 4 wt.% of Al2O3 and/or ZrO2 and 1- 10 wt.% of the organic compound ; and wherein the effect pigment contains only one protective layer and/or the thickness of the protective layer is from 1-5 nm.
Applicant’s amendment has overcome the art rejection, and Applicant’s argument with respect to the 112(a) as presented in the previous Office Action, is found persuasive. As such, said rejections are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731